DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on October 4, 2021.  Claims 1-9, 11-19, 21 and 22 are pending.  Claims 1, 11 and 16 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 4, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-9, 11-19, 21 and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent No. 9,310,222 to Suiter et al. (hereinafter “Suiter”), discloses a system that continually monitors a plurality of flight parameters, provides the pilot with current information based on those 
With respect to independent claims 1, Suiter, taken singly or in combination with other prior art of record, does not disclose or teach automatically to select a space for landing the aircraft from among the candidate spaces; and a guidance component configured to: responsive to selection by the pilot of a landing strip from the presented candidate spaces, and responsive to the detection that the pilot of the aircraft is unavailable, switch aircraft operation to autopilot to automatically guide the aircraft to landing at the automatically selected space, in combination with the other limitations of the claim.
With respect to independent claims 11, Suiter, taken singly or in combination with other prior art of record, does not disclose or teach responsive to a detection that the pilot of the aircraft is unavailable, automatically selecting, by the system, a space for landing the aircraft from among the candidate spaces; and switching, by the system, aircraft operation to autopilot to automatically guide the aircraft to landing at the automatically selected space, in combination with the other limitations of the claim.
Suiter, taken singly or in combination with other prior art of record, does not disclose or teach responsive to the detection that the pilot of the aircraft is unavailable switch aircraft operation to autopilot to automatically guide the aircraft to landing at the automatically selected space, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661